Citation Nr: 0805256	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
positive tuberculin reaction (also claimed as positive 
purified protein derivative (PPD) tuberculosis test).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for renal 
calculi (also claimed as a kidney condition and/or chronic 
renal failure), including as secondary to medications taken 
for service-connected disabilities.

3.  Entitlement to service connection for a lung condition, 
including as secondary to a positive tuberculin reaction.

4.  Entitlement to service connection for a sinus condition, 
including as secondary to a positive tuberculin reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in September 1991 with more than 22 years 
of active service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2007 the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  Evidence 
pertinent to the matters on appeal was received 
contemporaneously with the veteran's November 2007 Board 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

During this appeal the veteran made claims of service 
connection for sleep apnea (July 2006) and diabetes mellitus 
(April 2006).  In November 2007 the RO issued a VCAA notice 
letter pertaining to those two issues.

The issues of entitlement to service connection for a lung 
condition, entitlement to service connection for a sinus 
condition, and the reopened claim of entitlement to service 
connection for renal disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1992 RO decision denied service connection for 
positive tuberculin reaction.

2.  Evidence received subsequent to the February 1992 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for positive 
tuberculin reaction.

3.  A January 1995 RO decision denied service connection for 
renal calculi.

4.  Evidence received subsequent to the January 1995 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for renal 
calculi, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1992 RO decision which denied service 
connection for positive tuberculin reaction is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  Evidence received since the February 1992 RO decision is 
not new and material, and the veteran's claim of service 
connection for positive tuberculin reaction is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

3.  The January 1995 RO decision that denied service 
connection for renal calculi is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007).

4.  Evidence received since the January 1995 RO decision is 
new and material, and the veteran's claim of service 
connection for renal disability is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2004 and October 2004, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to the claims.  The Board notes that the July 2004 and 
October 2004 letters contain the information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA notice was 
provided prior to the initial AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned, 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  A VA 
examination for a medical opinion regarding a possible 
relationship between the disability on appeal and service has 
been undertaken.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal Criteria

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

I.  Positive tuberculin reaction

A February 1992 RO decision (in pertinent part) denied the 
veteran's request of service connection for positive 
tuberculin reaction.  Following notice to the veteran, with 
his appellate rights, in April 1992, no appeal was taken from 
that determination.  As such, the February 1992 RO decision 
is final.  38 U.S.C.A. § 7105.  A claim which is the subject 
of a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  In June 2004 the veteran requested that this 
claim be reopened.

The evidence at the time of the February 1992 RO decision 
included service medical records.  An October 1987 service 
medical record indicates that the veteran had a positive PPD 
test; a December 1987 chest x-tray was negative, and a record 
dated later in December 1987 noted that PPD was negative.  An 
August 1990 service medical record noted that the veteran 
claimed that he had a reaction to a skin test in June 1975 
that had been overlooked by a medical technician.  The 
veteran's May 1991 retirement examination contained no 
clinical findings or diagnosis related to PPD.

Also of record was a November 1991 VA examination.  At that 
examination, it was noted that the veteran had positive PPD 
tests during service, but had always had clear chest x-rays 
and had not been given INH prophylaxis.  Physical examination 
revealed a clear chest.  The impression was positive PPD.

The February 1992 RO decision denied service connection for 
positive tuberculin reaction on the basis that there was no 
current active disease process related to PPD.

The evidence added to the claims file subsequent to the 
February 1992 rating decision does not raise a reasonable 
possibility of substantiating this claim.  For example, an 
October 2004 VA (QTC) examination specifically noted that 
there was a history of PPD but there was no active disease 
process related to PPD.  In sum, there is still no evidence 
of any disability associated with the positive PPD during 
service.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for positive 
tuberculin reaction is not reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  In this regard, the Board has 
reviewed the veteran's numerous statements and November 2007 
Board hearing testimony concerning this issue.  A layperson, 
however, is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Renal disability

A January 1995 RO decision denied the veteran's request of 
service connection for renal calculi.  Following notice to 
the veteran, with his appellate rights, in February 1995, no 
appeal was taken from that determination.  As such, the 
January 1995 RO decision is final.  38 U.S.C.A. § 7105.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In October 
2004 the veteran requested that this claim be reopened.

The January 1995 RO decision denied service connection for 
renal calculi on the basis that there was no current renal 
disability.

The evidence added to the claims file subsequent to the 
January 1995 rating decision includes a letter from the 
veteran's private physician.  In the letter received in 
November 2004, the veteran's private physician, J.E.P., M.D., 
stated as follows:

[The veteran's] lab results noted to have 
worsening of his chronic renal failure, 
with serum creatinine increase to 2.0.  
As this can occasionally be related to 
diuretic use, his Maxzide was 
discontinued and replaced with Benicar.

The November 2004 letter indicates that the veteran has 
current renal disability, and also essentially suggests that 
renal disability may be associated with service-connected 
disability (i.e., the medications used to treat the service-
connected disabilities).  In this regard, the Board notes 
that the veteran's service-connected disability includes 
hypertension.

The Board views the private physician's November 2004 letter 
as reflecting evidence of a current renal disability, and as 
evidence that at least suggests a link between renal 
disability and the veteran's service (or service-connected 
disability).  In short, the Board finds that the November 
2004 private physician's letter pertains to unestablished 
facts necessary to substantiate the claim, and that it raises 
a reasonable possibility of substantiating the claim.  Hence, 
the additional evidence, when considered in conjunction with 
the record as a whole, is both new and material, and requires 
that the claim be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for positive tuberculin reaction (also claimed as 
positive purified protein derivative (PPD) tuberculosis test) 
is denied.

The appeal to reopen a claim of entitlement to service 
connection for renal calculi is granted.


REMAND

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for renal disability.  Whether the veteran's renal 
disability is related to service-connected disability is a 
medical question and requires medical expertise.  Under the 
circumstances of this case, the reopening of this claim 
triggers VA's duty to assist him by arranging for medical 
examination/opinion.  38 C.F.R. § 3.159(c)(4).  The Board 
notes that in addition to hypertension, the veteran is also 
service connected for right knee disability, left wrist 
disability, tinnitus, right ear hearing loss, and rhinitis.  
In answering whether the veteran's renal disease is related 
to medications used to treat service-connected disability, 
such question should include all service-connected 
disabilities.  The Board here notes that medical records 
relating to kidney treatment are not associated with the 
claims file, and an attempt to obtain such records should be 
made.

As for the issues of service connection for a lung condition 
and service connection for a sinus condition, the Board notes 
that service medical records do contain numerous findings 
related to sinus and lung disability.  For example, September 
1989 and January 1990 service medical records noted 
bronchitis, and both a chronic cough and sinusitis were noted 
by the medical officer on the Medical History portion of the 
veteran's May 1991 retirement examination.  A September 1990 
sinus series noted probable frontal and possible ethmoid 
sinusitis.  Based on these records, the Board finds that the 
veteran should be afforded a VA examination to determine 
whether he has a sinus or lung condition related to service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for kidney 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any renal 
disability related to service or service-
connected disabilities.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current renal disability that is 
related to service or service-connected 
disability.

The examiner is specially asked to review 
the medications that are or have been 
used to treat the veteran's service-
connected disabilities, and then state 
whether any such medications have caused 
or aggravated the veteran's renal 
disability.  The examiner must explain 
the rationale for all opinions given.

3.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any sinus or 
lung disability related to service.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has any current sinus or lung 
disability that is related to service.

4.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a lung condition, 
entitlement to service connection for a 
sinus condition, and the reopened claim 
of entitlement to service connection for 
renal disability.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


